UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6721



FRANKIE L. MCCOY, SR.,

                                              Plaintiff - Appellant,

          versus


SEWALL B. SMITH, Warden; THEODORE PURNELL,
Security Chief; E. WOOD, Sergeant; CAROL JACK-
SON; CORRECTIONAL MEDICAL SYSTEMS; BERNARD
SMITH; PATRICIA GOINS; S. CHESTER, Correc-
tional Officer,
                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-92-
952-L)


Submitted:   January 15, 1998             Decided:   January 27, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frankie L. McCoy, Sr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Toni-Jean Lisa, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland; Philip Melton Andrews, KRAMON &
GRAHAM, P.A., Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying
relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. McCoy v. Smith, No. CA-92-952-L (D. Md. Apr. 23, 1997). We
deny Appellant's motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2